ORDER
STEVENS, District Judge.
Plaintiff Larry Kihlstadius has filed an application for leave to file a civil action in forma pauperis supported by an affidavit of financial status. Plaintiff proposes to sue the Nodaway Veterinary Clinic for a violation of his civil rights under 42 U.S.C. § 1983.
The court notes that the divisional deputy clerk erred in filing the provisional complaint in this case, for filing must await the court’s leave to proceed. Under 28 U.S.C. § 1915, a court may grant leave to proceed without prepayment of fees and costs if satisfied that the plaintiff is unable to pay and that the action is not frivolous. See also 42 U.S.C. § 2000e-5(f)(l). The *1088court is satisfied that the plaintiff’s complaint as it now stands is facially not meritorious. Even when most liberally read, as required by Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972), plaintiffs complaint that his dog was mistreated by the clinic while plaintiff was in jail does not state a claim upon which relief can be granted. Any alleged mistreatment of a dog by a non-governmental caretaker may be a serious tort at state law, but it most certainly does not violate the civil rights of the animal’s owner and the court is aware of no authority establishing civil rights in the dog. Even if such existed, plaintiff would lack standing to assert them.
Since no arguable factual or legal basis of a constitutional dimension exists for his claim, the court finds that it is “frivolous” for purposes of section 1915. See McFadden v. Lucas, 713 F.2d 143 (5th Cir.1983), cert. denied, 464 U.S. 998, 104 S.Ct. 499, 78 L.Ed.2d 691. Thus, this court finds that dismissal of this action is warranted to prevent abuses of the processes of the court. Serna v. O’Donnell, 70 F.R.D. 618 (W.D.Mo.1976). Accordingly, it is
ORDERED that plaintiff’s application to proceed in forma pauperis in this action is denied. It is further
ORDERED that the Clerk of Court shall withdraw the provisional complaint in this case.